DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to AFCP2.0 filed on April 26, 2021.

Response to Remarks/Amendment
Applicant’s remarks filed on April 26, 2021, with amendment to claims 1, 17, per the interview dated April 19, 2021, has been fully considered and as a result, the claims 1-18, are now indicated as allowable.  Claims 20-21 have been cancelled rendering their rejection moot, with claim 19 cancelled previously.  An examiner’s amendment was considered necessary to provide clarity with a recited limitation and to address antecedent issue.   
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas Kokkinos (Reg. No. 76,979) on 5/7/2021.
The application has been amended as follows: 
IN THE CLAIM(s): 
Claim 1, line11, the term “a mobile computing device being carried by a person and comprising:” has been replaced with 
-- a mobile computing device being carried by a person, the mobile computing device comprising: -- 
Claim 1, line17, the term “identification numbers from the” has been replaced with 
-- identification number from the -- 
Claims 1-18 are allowed. 

Reason for Allowance 
The following is an examiner’s statement of reasons for allowance:  
The claims 1, and 17, are allowable over the prior art reference(s) that include Borke et al (2017/0229003) among other in the list of cited reference(s), since the reference does not teach or fairly suggest a system for monitoring hygiene compliance in combination with other claimed limitation, as a whole features having a mobile computing device being carried by a person and a having a processor, and a non-transitory computer readable medium operably connected to the processor and configured to 
The closest prior art Borke discloses use of ID tags for tracking and communicating hand hygiene compliance associated with a hand washing zone and its compliance to a central external computer for processing.  The closest prior arts:  Borke noted above disclose limitations that either in itself or in combination, fail to anticipate or render the above allowable features obvious. 
Claims 2-16, and 18, analyzed and treated on individual merits are allowed by virtue of their dependency to claims noted above.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached on 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.